Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The specification is objected to for the following reason:
Statements which attempt to broaden the scope of the claimed design beyond that which is shown in the drawings are not permitted. MPEP 37 CFR 1.1067. Accordingly, the following statement from the specification should be removed:
[The design can be made in any color or combination of colours or shades;]
35 U.S.C. 112 (a) and (b)
	The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The claim is non-enabled because the specification does not reasonably provide enablement for the views shown in the drawings. The specification does not enable any person skilled in the art to make or use the invention commensurate in scope with this claim.
	The scope of a design includes all that is shown in solid lines. If one cannot determine what the design looks like from the specification, the claim is not enabled. This claim is not enabled because the design's appearance is insufficiently disclosed.
	The claim is indefinite because the appearance of the design cannot be determined without resorting to conjecture. The scope of a claim is definite only when it is supported by an enabling disclosure. A patent claim is invalid if it is not supported by an enabling disclosure. MPEP 2164. When the scope of protection sought exceeds what is enabled in the disclosure, the claim is indefinite.
	The claim scope must be less than or equal to the scope of the enablement.
	The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.
	Because of the ambiguities in the disclosure, the scope of protection sought in the claim cannot be determined.  Furthermore, such ambiguities in the disclosure do not enable a designer of ordinary skill in the art to reproduce the shape and appearance of the design claimed without resorting to conjecture. 
	The claim is indefinite and nonenabled for the following reasons:
Reproduction 1.6 is inconsistent with reproduction 1.1. Reproduction 1.1 shows two circular elements on the upper side panel of the article (indicated below) that are not visible in reproduction 1.6. Consistency between views is required. 

    PNG
    media_image1.png
    538
    562
    media_image1.png
    Greyscale


Reproductions 1.5 and 1.6 are inconsistent with reproductions 1.1 and 1.2. There is a recessed area on the hardware on the extended portions of the article in reproductions 1.1 and 1.2 (indicated below), that are not visible in reproductions 1.5 and 1.6. Consistency between views is required.

    PNG
    media_image2.png
    240
    1033
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    343
    728
    media_image3.png
    Greyscale


Reproductions 1.3 and 1.4 are inconsistent with reproduction 1.8. The wheels and the rectangular elements between the wheels do not line up between the views. Consistency between views is required.

    PNG
    media_image4.png
    498
    597
    media_image4.png
    Greyscale

	Because of the inconsistencies in the reproductions provided, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non-enabled. In order to overcome this refusal, it is suggested that the design be shown clearly and consistently among the views. However, care must be taken to not introduce new matter.  It is recommended that every line be clean, sufficiently dense and dark, and uniformly thick and well-defined in the replacement reproductions.

Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012
See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Hillary.Shepard@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.


When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
	The claim is rejected under 35 U.S.C. 112(a) and (b).
	The references are cited as the most pertinent art found and are not applied.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hillary Shepard whose telephone number is (571) 272-9461. The examiner can normally be reached M-F 9:00 - 5:00 EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on (571) 272-6024 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /H.C.S./
Examiner, Art Unit 2918  
	
	
/STEVEN J CZYZ/Primary Examiner, Art Unit 2922